DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinen (JP2017184394, “Chinen”, using machine translation) in view of Iki et al. (US20190260250, “Iki”) and Metz (US20160156236, “Metz”).
Re claim 1, Chinen discloses an electric machine comprising: 
a rotor 3 (fig 3) operably coupled with a stator 2 (fig 1) wherein the stator 2 includes a stator core 10 (figs 1-2 & 4) defining a plurality of axially extending slots 12 
wherein each stator winding defines a continuous electrical conductor having a first wire (figs 2-3, para [0015], 42 for 2nd-6th turns indicated below) and a second wire 41 (figs 2-3 & below, para [0015], 1st turn indicated below) connected in series (fig 3, para [0017]), the first wire circumferentially extending about the stator core 10 for at least one wrap (fig 5, para [0015], one turn extends the circumference of 10 similar to fig 5, so 1st wire extends 5 wraps) and the second wire 41 circumferentially extending about the stator core 10 for at least one wrap (fig 5, para [0015], one turn extends the circumference of 10 similar to fig 5, so 2nd wire extends one wrap); 
wherein the first wire defines a plurality of first axially extending segments 22 (fig 2, segments 22 for 2nd-6th turns), each of the first axially extending segments 22 (fig 2) being disposed in one of the slots 12 (fig 2, para [0016]), and a plurality of first end turn segments 30 (fig 5, para [0015]), each first end turn segment 30 connecting a pair of the first axially extending segments 22 disposed in separate slots 12 (figs 2 & 5, para [0015]); 
wherein the second wire 41 defines a plurality of second axially extending segments 21 (figs 2 & 5), each of the second axially extending segments 21 being disposed in one of the slots 12 (figs 2 & 5, para [0015]), and a plurality second end turn segments 30 (fig 5, para [0015]), each second end turn segment 30 connecting a pair of the second axially extending segments disposed in separate slots 12 (fig 5, para [0015]); 

wherein, in at least one and in each individual slot 12 containing both first and second axially extending segments 22, 21, and the second axially extending segments 21 are all disposed closer to the rotor 3 than the first axially extending segments 22 (fig 2, para [0019]).

    PNG
    media_image1.png
    368
    765
    media_image1.png
    Greyscale

Chinen discloses claim 1 except for:
the first and second wires of each winding extend for an equal number of wraps;
the slot contains an equal number of first and second axially extending segments;
the number of solitary wire axially extending segments disposed in the slot is equal to the number of multi-strand wire axially extending segments disposed in the slot; and 

Iki discloses providing multi-stranded wire 20b, 30b in half the layers of the slot 12 (fig 3, para [0046], shows 1st & 2nd layers filled with litz wire segments 20b & 30b but also teaches only the 1st layer filled w/ litz wire; the 1st-3rd layer filled w/ litz wire; or the 1st-4th layer filled w/ litz wire; filling the 1st-4th layers w/ litz wire is half the layers of the slot; ; employing embodiment w/ 1st – 4th layers or half the slot having litz wire for rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Chinen to have half the slot filled with multi-stranded wire, as disclosed by Iki, in order to provide an optimum arrangement at the inner diameter side of the stator to prevent eddy current loss, as taught by Iki (para [0030], [0046] & [0056]-[0057]). 
Configuring Chinen with half of the slot layers filled with multi-stranded wire results in the 1st-3rd turns of fig. 3 with second wire 41, which results in Chinen in view of Iki discloses the first and second wires of each winding extending  for an equal number of wraps (each wire extends for three wraps); the slot 12 containing an equal number of first and second axially extending segments 21, 22 (since 1st-3rd turns have multi-stranded wire); and the number of solitary wire axially extending segments 22 disposed in the slot 12 is equal to the number of multi-strand wire axially extending segments 21 st-3rd turns have multi-stranded wire & 4th-6th turns have solitary wire).
Metz discloses the wire 12 (fig 3) is a twisted wire (fig 3, twisted at coil ends) and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of axially extending segments I-IV (fig 3, para [0032]) and wherein the wire 12 is originally manufactured as a non-twisted wire and the wire 12 is twisted in each of the end turn segments 25a-b (fig 3, para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Chinen in view of Iki so the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted in each of the second end turn segments, as disclosed by Metz, in order to avoid compensation currents, as taught by Metz (para [0031]).
Re claim 2, Chinen in view of Iki and Metz disclose claim 1, as discussed above. Chinen is silent with respect to each of the slots defines a plurality of layers, and wherein, for each individual slot, at least two of the first axially extending segments are disposed in a first set of the layers and at least two of the second axially extending segments are disposed in a second set of the layers.
Iki discloses to each of the slots 12 defines a plurality of layers (fig 3), and wherein, for each individual slot 12, at least two of the first axially extending segments 20a, 30a are disposed in a first set of the layers (fig 3, 1st set includes 3rd- 8th layers) and at least two of the second axially extending segments 20b, 30b are disposed in a second set of the layers (fig 3, 2nd set includes 1st-2nd layers); and
providing multi-stranded wire 20b, 30b in half the layers of the slot 12 (fig 3, para [0046], shows 1st & 2nd layers filled with litz wire segments 20b & 30b but also teaches the 1st-4th layer filled w/ litz wire; filling the 1st-4th layers w/ litz wire is half the layers of the slot; employing embodiment w/ 1st – 4th layers having litz wire for rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Chinen in view of Iki and Metz so half the slot is filled with multi-stranded wire, as disclosed by Iki, so each of the slots defines a plurality of layers, and wherein, for each individual slot, at least two of the first axially extending segments are disposed in a first set of the layers and at least two of the second axially extending segments are disposed in a second set of the layers, as disclosed by Iki, in order to provide an optimum arrangement at the inner diameter side of the stator to prevent eddy current loss, as taught by Iki (para [0030], [0046] & [0056]-[0057]). 
As discussed above for claim 1, configuring Chinen in view of Iki and Metz so half the slot is filled with multi-stranded wire results in the 1st – 3rd layers having multi-stranded wire and the 4th – 6th layers having solitary wire, which results in the first set of layers having three first axially extending segments 22 and the second set of layers having three second axially extending segments 21.
Re claim 3, Chinen in view of Iki and Metz disclose claim 2, as discussed above. Chinen further discloses each of the slots 12 contains both a first axially extending segment 21 and a second axially extending segment 22 (fig 2) and, for each individual slot 12, the first layer is distinct from the second layers (fig 2, 1st layer has multi-stranded wire & 2nd layers have solitary wires).
Chinen discloses claim 3 except for the first set of layers is distinct from the second set of layers.
Iki discloses the first set of layers is distinct from the second set of layers (fig 3, 1st set has solitary wires 20a, 30a & 2nd set has multi-stranded wires 20b, 30b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second set of layers of Chinen in view of Iki and Metz so the first set of layers is distinct from the second set of layers, as disclosed by Iki, in order to provide an optimum arrangement at the inner diameter side of the stator to prevent eddy current loss, as taught by Iki (para [0030], [0046] & [0056]-[0057]). 
Re claim 4, Chinen in view of Iki and Metz disclose claim 3, as discussed above. Chinen further discloses the stator core 10 surrounds the rotor 3 (fig 1) and, in each individual slot 12, the second axially extending segments 21 are disposed radially inwardly of the first axially extending segments 22 (fig 2).
Re claim 5, Chinen in view of Iki and Metz disclose claim 1, as discussed above. Chinen further discloses the plurality of slots 12 define a circumferential slot width (fig 2 & below) and the first wire defines a first circumferential width (figs 2 & below) that is greater than 50% of the circumferential slot width (figs 2 & below) and wherein each of the plurality of individual strands of the second wire 41 define a second circumferential width (figs 2 & below) that is less than 50% of the circumferential slot width (figs 2 & below).

    PNG
    media_image2.png
    496
    302
    media_image2.png
    Greyscale

Re claim 6, Chinen in view of Iki and Metz disclose claim 5, as discussed above. Chinen further discloses the first wire defines a first radial depth (figs 2 & below) and each of the plurality of individual strands of the second wire 41 define a second radial depth (figs 2 & below) that is no greater than 50% of the first radial depth (figs 2 & below) and wherein each second axially extending segment 21 defines a second total circumferential width at least twice as great as an average of the second circumferential widths (figs 2, below & above for claim 5, since there are 3 strands in circumferential direction) and a second total radial depth at least twice as great as an average of the second radial depths (figs 2, below & above for claim 5, since there are 3 strands in radial direction).

    PNG
    media_image3.png
    439
    521
    media_image3.png
    Greyscale

Re claim 7, Chinen in view of Iki and Metz disclose claim 6, as discussed above. Chinen further discloses the second wire 41 defines a total second wire cross sectional area no greater than the first cross sectional area (fig 2, para [0018]).
Re claim 8, Chinen in view of Iki and Metz discloses claim 1, as discussed above. Chinen further discloses the total second wire cross sectional area is equal to the first cross-section area (para [0018]). 
Chinen is silent with respect to the second cross section area is 82% of the first cross sectional area.
Chinen further discloses providing the insulation to the strands of the second wire (para [0014]); and dividing the second wire 41 into strands reduces the eddy current loss (para [0020]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the total cross sectional area of the conductors of the second wire of Chinen in view of Iki and Metz, since each strand is covered with insulation. Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the second cross section area of Chinen in view of Metz to 82% in order to further reduce the eddy current loss by further dividing the strands of the second wire, as taught by Chinen (para [0020]). Also applicant does not disclose any criticality with respect to the second cross section being 82% of the first cross section.
Re claim 12, Chinen in view of Iki and Metz discloses claim 1 as discussed above. Chinen is silent with respect to each of the plurality of individual strands of the second wire extend for the at least one wrap from a first end to a second end continuously without welds.
 Chinen discloses in another embodiment each of the plurality of individual strands of the second wire 41 extend for the at least one wrap from a first end 61 to a second end 62 continuously without welds (figs 5-6, para [0027] & [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of the second wire of Chinen in view of Iki and Metz to extend for the at least one wrap from a first end to a second end continuously without welds, as disclosed by Chinen in another embodiment, in order to reduce variations in the induced current, as taught by Chinen (para [0029]).
Re claim 13, Chinen in view of Iki and Metz discloses claim 12 as discussed above. Chinen further discloses the plurality of individual strands of the second wire 41 include an outer layer of electrically insulative material (para [0014]). 
Chinen is silent with respect to: 
the plurality of individual strands form parallel conductors; and
each of the plurality of individual strands are conductively coupled at the first end to each other and to the first wire and wherein the plurality of individual strands are conductively coupled together at the second end.
Chinen discloses in another embodiment the plurality of individual strands form parallel conductors (para [0026]); and
each of the plurality of individual strands are conductively coupled at the first end 61 to each other and to the first wire (figs 2 & 5-6, para [0027], one of 61 & 62 connected to 1st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2) and wherein the plurality of individual strands are conductively coupled together at the second end 62 (figs 2 & 5-6, para [0027], one of 61 & 62 connected to 1st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of the second wire of Chinen in view of Iki and Metz so the plurality of individual strands form parallel conductors; and each of the plurality of individual strands are conductively coupled at the first end to each other and to the first wire and wherein the plurality of individual strands are conductively coupled together at the second end, as disclosed by Chinen in another embodiment, in order to reduce variations in the induced current, as taught by Chinen (para [0029]).
Re claim 14, Chinen discloses an electric machine comprising: 
a rotor 3 (fig 3) operably coupled with a stator 2 (fig 1) wherein the stator 2 includes a stator core 10 (figs 1-2 & 4) defining a plurality of axially extending slots 12 (figs 1-2 & 4) and a plurality of windings (figs 2-3 & 5, para [0014]-[0015], [0017], fig 3 shows one winding; each 40 in fig 3 extends the circumference of the stator as shown in fig 5 for 41 & each 40 in fig 3 at different radial position in the slot as shown in fig 2) and wherein the stator core 10 surrounds the rotor 3 (fig 1); 
wherein each stator winding defines a continuous electrical conductor having a first wire (figs 2-3, para [0015], 42 for 2nd-6th turns indicated below) and a second wire 41 (figs 2-3 & below, para [0015], 1st turn indicated below) connected in series (fig 3, para [0017]), the first wire circumferentially extending about the stator core 10 for at least two wrap (fig 5, para [0015], one turn extends the circumference of 10 similar to fig 5, so 1st wire extends 5 wraps) and the second wire circumferentially extending about the stator core 10 for at least one wrap (fig 5, para [0015], one turn extends the circumference of 10 similar to fig 5, so 2nd wire extends one wrap); 
wherein the first wire defines a plurality of first axially extending segments 22 (fig 2, segments 22 for 2nd-6th turns), each of the first axially extending segments 22 (fig 2) being disposed in one of the slots 12 (fig 2, para [0016]), and a plurality of first end turn segments 30 (fig 5, para [0015]), each first end turn segment 30 connecting a pair of the first axially extending segments 22 disposed in separate slots 12 (figs 2 & 5, para [0015]); 
wherein the second wire 41 defines a plurality of second axially extending segments 21 (figs 2 & 5), each of the second axially extending segments 21 being disposed in one of the slots 12 (figs 2 & 5, para [0015]), and a plurality second end turn segments 30 (fig 5, para [0015]), each second end turn segment 30 connecting a pair of the second axially extending segments disposed in separate slots 12 (fig 5, para [0015]); 
wherein each of the slots 12 defines a plurality of layers (fig 2), and wherein, for each individual slot 12, the slot 12 contains at least two first axially extending segments 22 (fig 2); 
wherein the first wire is a solitary wire defining a first cross sectional area (fig 2, para [0018]) and the second wire 41 is a multi-strand wire comprising a plurality of individual strands (figs 2-4, para [0018]), each of the individual strands defining a second cross sectional area (fig 2, para [0018]) less than the first cross sectional area (fig 2, para [0018]), and wherein the second wire 41 defines a total second wire cross sectional area no greater than the first cross sectional area (para [0018]) and wherein the individual strands of each second wire 41 are adhered together along a length of the second wire 41 (fig 2,para [0014], by insulation); 
define a circumferential slot width (fig 2 & above for claim 5) and the first wire defines a first circumferential width (figs 2 & above for claim 5) that is greater than 50% of the circumferential slot width (figs 2 & above for claim 5) and wherein each of the plurality of individual strands of the second wire 41 define a second circumferential width (figs 2 & above for claim 5) that is less than 50% of the circumferential slot width (figs 2 & above for claim 5);
wherein the first wire defines a first radial depth (figs 2 & above for claim 6) and each of the plurality of individual strands of the second wire 41 define a second radial depth (figs 2 & above for claim 6) that is no greater than 50% of the first radial depth (figs 2 & above for claim 6) and wherein each second axially extending segment 21 defines a second total circumferential width at least twice as great as an average of the second circumferential widths (figs 2 & above for claims 5 & 6, since there are 3 strands in circumferential direction) and a second total radial depth at least twice as great as an average of the second radial depths (figs 2 & above for claims 5 & 6, since there are 3 strands in radial direction).
Chinen discloses claim 14 except for:
the second wire circumferentially extending about the stator core for at least two wraps
the slot contains at least two first axially extending segments and at least two second axially extending segments wherein there are an equal number of first and second axially extending segments in each slot and wherein the first axially extending segments are disposed in a first set of the layers and the second axially extending segments are disposed in a second set of the layers wherein the first set of layers is distinct from the second set of layers
in each individual slot, the second set of layers is disposed radially inwardly of the first set of layers; 
for each individual slot, the number of solitary wire axially extending segments disposed in the slot is equal to the number of multi-strand wire axially extending segments disposed in the slot; and 
the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted in each of the second end turn segments.
Iki discloses providing multi-stranded wire 20b, 30b in half the layers of the slot 12 (fig 3, para [0046], shows 1st & 2nd layers filled with litz wire segments 20b & 30b but also teaches only the 1st layer filled w/ litz wire; the 1st-3rd layer filled w/ litz wire; or the 1st-4th layer filled w/ litz wire; filling the 1st-4th layers w/ litz wire is half the layers of the slot; employing embodiment w/ 1st – 4th layers having litz wire for rejection).
the second wire (fig 3, includes layers w/ 20b & 30b) circumferentially extending about the stator core for at least two wraps (fig 3, para [0046] teaches filling the 1st – 4th layers or half of the slot w/ litz wire, which inherently results in four wraps) 
the slot 12 contains at least two first axially extending segments 20a, 30a (fig 3, para [0046], w/ 5th – 8th layers having 20a & 30a or four 1st axially extending segments) and at least two second axially extending segments 20b, 30b (fig 3, para [0046], w/ 1st – 4th layers having 20a & 30a or four 2nd axially extending segments) wherein there are an equal number of first and second axially extending segments in each slot 12 (para [0046]) and wherein the first axially extending segments 20a, 30a are disposed in a first set of the layers (fig 3, para [0046], 1st set includes 5th – 8th layers or half the slot) and the second axially extending segments 20b, 30b are disposed in a second set of the layers (fig 3, para [0046], 2nd set includes 1st  – 4th layers or half the slot) wherein the first set of layers is distinct from the second set of layers (fig 3, para [0046], 1st set solitary wire & 2nd set multi-strand or litz wire);
in each individual slot 12, the second set of layers is disposed radially inwardly of the first set of layers (fig 3, para [0046]); 
for each individual slot 12, the number of solitary wire axially extending segments 20a, 30a disposed in the slot 12 is equal to the number of multi-strand wire axially extending segments 20b, 30b disposed in the slot 12 (fig 3, para [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Chinen so half the slot is filled with multi-stranded wire, as disclosed by Iki, so the second wire circumferentially extending about the stator core for at least two wraps; the slot contains at least two first axially extending segments and at least two second axially extending segments wherein there are an equal number of first and second axially extending segments in each slot and wherein the first axially extending segments are disposed in a first set of the layers and the second axially extending segments are disposed in a second set of the layers wherein the first set of layers is distinct from the second set of layers; in each individual slot, the second set of layers is disposed radially inwardly of the first set of layers; and for each individual slot, the number of solitary wire axially extending segments disposed in the slot is equal to the number of multi-strand wire axially extending segments disposed in the slot, as disclosed by Iki, in order to provide an optimum arrangement at the inner diameter side of the stator to prevent eddy current loss, as taught by Iki (para [0030], [0046] & [0056]-[0057]). 
Metz discloses the wire 12 (fig 3) is a twisted wire (fig 3, twisted at coil ends) and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of axially extending segments I-IV (fig 3, para [0032]) and wherein the wire 12 is originally manufactured as a non-twisted wire and the wire 12 is twisted in each of the end turn segments 25a-b (fig 3, para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Chinen in view of Iki so the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted in each of the second end turn segments, as disclosed by Metz, in order to avoid compensation currents, as taught by Metz (para [0031]).
Re claim 19, Chinen in view of Iki and Metz discloses claim 14 as discussed above. Chinen further discloses each of the plurality of individual strands of the second wire 41 extend for the at least one wrap from a first end 61 to a second end 62 continuously without welds (figs 5-6, para [0027] & [0030]-[0031]).
Re claim 20, Chinen in view of Iki and Metz discloses claim 19 as discussed above. Chinen further discloses the plurality of individual strands of the second wire 41 include an outer layer of electrically insulative material (para [0014]) whereby the plurality of individual strands form parallel conductors (para [0026]) and wherein each of the plurality of individual strands are conductively coupled at the first end 61 to each other and to the first wire (figs 2 & 5-6, para [0027], one of 61 & 62 connected to 1st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2) and wherein the plurality of individual strands are conductively coupled together at the second end 62 (figs 2 & 5-6, para [0027], one of 61 & 62 connected to 1st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Neet (US20040119362, “Neet”) in view of Chinen (JP2017184394, “Chinen”, using machine translation) and Metz (US20160156236, “Metz”).
Re claim 1, Neet discloses an electric machine comprising: 
a rotor (fig 10, para [0057]) operably coupled with a stator (figs 1 & 10, para [0023] & [0057]) wherein the stator includes a stator core 10 (fig 1, para [0023]) defining a plurality of axially extending slots 12 (fig 1, para [0026]) and a plurality of windings (figs 6-8, para [0024], [0028]-[0029], [0041]-[0047], one winding is one phase; one phase includes 42 & 42a in fig 6 in layer 48 & 70 & 70a in figs 7a-b; one slot holds two layers of the same phase as shown in fig 8); 
wherein each stator winding defines a continuous electrical conductor having a first wire  and a second wire connected in series (figs 6-8 & below, para [0049], says layer 48 formed by one conductor & layer 69 formed by another conductor; first wire formed by layer 48 for one phase & 2nd wire formed by layer 69 for the same phase; para [0044] & [0047] for fig 8 disclose ends of 44 & 46e for layer 48 & ends of 74 & 72e for layer 69 are drawn out to the same axial side 20 of stator core 10-see fig below; fig 9 shows alternative embodiment where instead of drawing out ends 46e & 72e of layers 48 & 69, respective, 46e & 72e are connected together showing that the ends of layers 48 & 69 are connected in series for one phase-see para [0049]-[0050]; Note: fig 9 is not being employed for the rejection but employed only to show that the layers 48 & 69 are connected in series), the first wire circumferentially extending about the stator core 10 for at least one wrap (figs 6-8, para [0029] & [0049], one wrap) and the second wire circumferentially extending about the stator core 10 for at least one wrap (figs 6-8, para [0029] & [0049], one wrap) and wherein the first and second wires of each winding extend for an equal number of wraps (fig 8, para [0049]); 
wherein the first wire defines a plurality of first axially extending segments (figs 5-6 & 8, para [0025] & [0044], includes 44, 44a-e,46 & 46a-e), each of the first axially extending segments being disposed in one of the slots 12 (fig 8, para [0044]), and a plurality of first end turn segments (figs 5-6 & 8, para [0026], [0029] & [0043]-[0044], includes 50, 52 & 54 or 66), each first end turn segment connecting a pair of the first axially extending segments disposed in separate slots 12 (figs 5-6 & 8); 
wherein the second wire defines a plurality of second axially extending segments (figs 7-8, para [0033] & [0047], includes 72, 72a-e, 74 & 74a-e) each of the second axially extending segments being disposed in one of the slots 12 (fig 8, para [0047]), and a plurality second end turn segments (figs 7-8, para [0034], includes 76, 78 & 80), each second end turn segment connecting a pair of the second axially extending segments disposed in separate slots 12 (figs 7-8); 
wherein the first wire is a solitary wire defining a first cross sectional area (figs 5-8, para [0031]); and 
wherein, in at least one slot 12, and in each individual slot containing both first and second axially extending segments, the slot 12 contains an equal number of first and second axially extending segments (fig 8, para [0044], [0046] & [0049]) and the second axially extending segments are all disposed closer to the rotor than the first axially extending segments (fig 8, para [0044], [0046] & [0049]). 

    PNG
    media_image4.png
    538
    620
    media_image4.png
    Greyscale

Neet discloses claim 1 except for:
the second wire is a multi-strand wire comprising comprises a plurality of individual strands, each of the individual strands defining a second cross sectional area less than the first cross sectional area;
the number of solitary wire axially extending segments disposed in the slot is equal to the number of multi-strand wire axially extending segments disposed in the slot; and 
the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted in each of the second end turn segments.
Chinen discloses the first wire 42 (figs 2-3, para [0015], 42 of 2nd turn) is a solitary wire defining a first cross sectional area (fig 2, para [0018]) and the second wire 41 (figs 2-3, para [0018]) comprises a plurality of individual strands (figs 2-4, para [0018]), and each of the individual strands defining a second cross sectional area (fig 2, para [0018]) less than the first cross sectional area (fig 2, para [0018]); and
the second axially extending segments 21 (fig 2, para [0018]) are all disposed closer to the rotor 3 (fig 1) than the first axially extending segments 22 (fig 2, para [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Neet to comprise a plurality of strands, each of the individual strands defining a second cross sectional area less than the first cross sectional area and provide the second wire closer to the rotor than the first wire, as disclosed by Chinen, in order to reduce eddy current loss, as taught by Chinen (para [0019]). 
It is pointed out that Neet in view of Chinen disclose the number of solitary wire axially extending segments disposed in the slot is equal to the number of multi-strand wire axially extending segments disposed in the slot, since Neet discloses each slot 12 has one first axially extending segment (fig 8, axially extending segments 44, 44a-e,46 & 46a-e for layer 48) and one second axially extending segment (fig 8, axially extending segments 72, 72a-e, 74 & 74a-e for layer 69) and the second axially extending segments are positioned at the radially inner part of the slots 12 (fig 8); and Chinen discloses providing the multi-strand wire positioned at the radially inner part of the slots (fig 2).
Metz discloses the wire 12 (fig 3) is a twisted wire (fig 3, twisted at coil ends) and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of axially extending segments I-IV (fig 3, para [0032]) and wherein the wire 12 is originally manufactured as a non-twisted wire and the wire 12 is twisted in each of the end turn segments 25a-b (fig 3, para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Neet in view of Chinen so the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted in each of the second end turn segments, as disclosed by Metz, in order to avoid compensation currents, as taught by Metz (para [0031]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neet in view of Chinen and Metz and in further view of Wang et al. (US2016026861, “Wang”)
Re claim 11, Neet in view of Chinen and Metz disclose claim 1 as discussed above. Neet further discloses the electric machine is a three phase electric machine (para [0024] & [0028]) and the first and second wires of each winding extend for an equal number of wraps (figs 6-8, para [0029] & [0049], one wrap).
Neet discloses claim 11 except for each phase includes at least two windings. Specifically Neet discloses each phase has one winding (figs 6-8, para [0024], [0028]-[0029], [0041]-[0047]).
Wang discloses each phase includes at least two windings (figs 5a-b, para [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each phase of Neet in view of Chinen and Metz to have to have at least two windings, as disclosed by Wang, in order to increase the number of windings per phase, as demonstrated by Wang (para [0041]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neet in view of Chinen.
Re claim 21, Neet discloses an electric machine comprising: 
a rotor (fig 10, para [0057]) operably coupled with a stator (figs 1 & 10, para [0023] & [0057]) wherein the stator includes a stator core 10 (fig 1, para [0023]) defining a plurality of axially extending slots 12 (fig 1, para [0026]) and a plurality of windings (figs 6-8, para [0024], [0028]-[0029], [0041]-[0047], one winding is one phase; one phase includes 42 & 42a in fig 6 in layer 48 and 70 & 70a in figs 7a-b; one slot holds two layers of the same phase as shown in fig 8); 
wherein each stator winding defines a continuous electrical conductor having a first wire  and a second wire connected in series (figs 6-8 & above for claim 1, para [0049], says layer 48 formed by one conductor & layer 69 formed by another conductor; first wire formed by layer 48 for one phase & 2nd wire formed by layer 69 for the same phase; para [0044] & [0047] for fig 8 disclose ends of 44 & 46e for layer 48 & ends of 74 & 72e for layer 69 are drawn out to the same axial side 20 of stator core 10-see fig above for claim 1; fig 9 shows alternative embodiment where instead of drawing out ends 46e & 72e of layers 48 & 69, respective, 46e & 72e are connected together showing that the ends of layers 48 & 69 are connected in series for one phase-see para [0049]-[0050]; Note: fig 9 is not being employed for the rejection but employed only to show that the layers 48 & 69 are connected in series), the first wire circumferentially extending about the stator core 10 for at least one wrap (figs 6-8, para [0029] & [0049], one wrap) and the second wire circumferentially extending about the stator core 10 for at least one wrap (figs 6-8, para [0029] & [0049], one wrap) and wherein the first and second wires of each winding extend for an equal number of wraps (fig 8, para [0049]); 
wherein the first wire defines a plurality of first axially extending segments (figs 5-6 & 8, para [0025] & [0044], includes 44, 44a-e,46 & 46a-e), each of the first axially extending segments being disposed in one of the slots 12 (fig 8, para [0044]), and a plurality of first end turn segments (figs 5-6 & 8, para [0026], [0029] & [0043]-[0044], includes 50, 52 & 54 or 66), each first end turn segment connecting a pair of the first axially extending segments disposed in separate slots 12 (figs 5-6 & 8); 
wherein the second wire defines a plurality of second axially extending segments (figs 7-8, para [0033] & [0047], includes 72, 72a-e, 74 & 74a-e), each of the second axially extending segments being disposed in one of the slots 12 (fig 8, para [0047]), and a plurality second end turn segments (figs 7-8, para [0034], includes 76, 78 & 80), each second end turn segment connecting a pair of the second axially extending segments disposed in separate slots 12 (figs 7-8); 
wherein the first wire is a solitary wire defining a first cross sectional area (figs 5-8, para [0031]); and 
wherein, in at least one slot 12, and in each individual slot containing both first and second axially extending segments, the slot 12 contains an equal number of first and second axially extending segments of each stator winding having an axially extending segment disposed in the slot 12 (fig 8, para [0044]-[0047] & [0049])  and wherein the second axially extending segments of each stator winding disposed in the slot 12 are all disposed closer to the rotor than the first axially extending segments of each stator winding disposed in the slot 12 (fig 8, para [0044], [0046] & [0049]). 
Neet discloses claim 21 except for:
the second wire is a multi-strand wire comprising a plurality of individual strands, each of the individual strands defining a second cross sectional area less than the first cross sectional area; and 
the number of solitary wire axially extending segments disposed in the slot is equal to the number of multi-strand wire axially extending segments disposed in the slot.
Chinen discloses the first wire (figs 2-3, para [0015], 42 of 2nd turn) is a solitary wire defining a first cross sectional area (fig 2, para [0018]) and the second wire (figs 2-3, para [0018], includes 21 & 41) is a multi-strand wire (fig 2, para [0018]) comprising a plurality of individual strands 41 (figs 2-4, para [0018]), each of the individual strands 41 defining a second cross sectional area (fig 2, para [0018]) less than the first cross sectional area (fig 2, para [0018]); and
the second axially extending segments 21 (fig 2, para [0018]) are all disposed closer to the rotor 3 (fig 1) than the first axially extending segments 22 (fig 2, para [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Neet to comprise a plurality of strands, each of the individual strands defining a second cross sectional area less than the first cross sectional area and provide the second wire closer to the rotor than the first wire, as disclosed by Chinen, in order to reduce eddy current loss, as taught by Chinen (para [0019]). 
It is pointed out that Neet in view of Chinen disclose the number of solitary wire axially extending segments disposed in the slot is equal to the number of multi-strand wire axially extending segments disposed in the slot, since Neet discloses each slot 12 has one first axially extending segment (fig 8, axially extending segments 44, 44a-e,46 & 46a-e for layer 48) and one second axially extending segment (fig 8, axially extending segments 72, 72a-e, 74 & 74a-e for layer 69) and the second axially extending segments are positioned at the radially inner part of the slots 12 (fig 8); and Chinen discloses providing the multi-strand wire positioned at the radially inner part of the slots (fig 2).

Allowable Subject Matter
Claims 18 and its dependent claim 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The main reason for allowing claim 18 is the inclusion of the limitations, inter alia, of:
“the electric machine is a three phase electric machine and each phase includes two windings and the first and second wires of each winding extend for two wraps and each of the slots defines four layers with each layer having one axially extending winding segment disposed therein and wherein each phase defines a plurality of circumferentially distributed poles, each of the poles being formed by four first axially extending segments and four second axially extending segments.”
The closest prior art Chinen (JP2017184394) and Iki et al. (US20190260250), neither alone nor in combination, disclose the above limitation.
Chinen discloses six layers in each slot (fig 3), but does not disclose: the machine is a three phase machine or how the winding of fig. 3 relates to the phases (for example is one slot one phase or is each phase winding disposed between two or more slots); each slot defining four layers with each stator phase pole being formed by four first axially extending segments and four second axially extending segments (fig 2, each slot has six layers).
Iki discloses a three phase machine with each slot having eight layers (fig 3), half of the layers filled with multi-stranded wire (para [0046], litz wire), but does not disclose: each phase includes two windings; and each slot defining four layers with each stator phase pole being formed by four first axially extending segments and four second axially extending segments (fig 8, has eight layers per slot).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(b) rejections of claims 8, 10 and 17 (pgs 8-9) are moot since the limitations at issue have been canceled.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically independent claims 1 and 14 are rejected in a new combination of Chinen in view of Iki and Metz and independent claims 1 and 21 are rejected by new reference Neet in view of Chinen (claim 21) or Chinen and Metz (claim 1).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834